DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 11-14, and 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbert Grieb (WO 01/67193, hereinafter Grieb), in view of Hickle et al. (US 2003/0135087, hereinafter Hickle), and further in view of van Weele et al. (US 5631825, hereinafter van Weele).
Regarding claim 1, Grieb teaches a method (page 1, paragraph 3: Apparatus and method for inputting machine parameters and for simulation and observation) comprising: 
providing a graphic user surface (Simulation and Parameterization display screen as shown in fig. 4) for monitoring or controlling a packaging system (injection molding machine corresponds to the packaging system; page 1, paragraph 13: During the operation of the machine, process data are detected. Corresponding actual curves are displayed on the basis of the process data and compared with the simulated and calculated actual curves; page 1, paragraph 14: The variation over time of the characteristic variables as a function of the mass flows is graphically represented, so that trends are visible to the user; page 2, paragraph 7: FIG. 4 shows an embodiment of the invention with respect to an injection molding machine. The curves shown on the 
wherein the graphic user surface (display screen as shown in fig. 4) comprises a production parameter course view (curves of various parameters) for displaying one or a plurality of predefined production parameters (tool, assembly, injection, cooling, ejection and the core flues 1 and 2 of the injection molding machine) of the packaging system (page 1, paragraph 13: During the operation of the machine, process data are detected. Corresponding actual curves are displayed on the basis of the process data and compared with the simulated and calculated actual curves; page 2, paragraph 7: FIG. 4 shows an embodiment of the invention with respect to an injection molding machine. The curves shown on the control surface relate to the tool, assembly, injection, cooling, ejection and the core flues 1 and 2 of the injection molding machine in each case via an injection molding cycle of the machine — shown in the example under consideration — of 20 seconds. The curve courses shown are simulated curve courses which are determined by a machine model on the basis of starting values of a parameter set), 
wherein the production parameter course view (actual measured curve courses as shown in the display screen of fig. 7) for each of the predefined production parameters (tool, assembly, injection, cooling, ejection and the core flues 1 and 2 of the injection molding machine) graphically represents at least one course of the respective Akt is corresponds to machine parameter values in the previous time period), 
wherein the graphic user surface further comprises at least one alternative view (fig. 8 displays an alternative view where a digital representation of the cylinder temperature is displayed on the display screen) that can be activated (actuating the soft key 22 in fig. 7 gives the view of the display screen as shown in fig. 8) and wherein the production parameter course view and the alternative view are configured such that the alternative view is displayed when the alternative view is activated (page 2, paragraph 13: By actuating the soft key 22, the user receives the display of FIG. 8, i.e. a digital representation of the cylinder temperature), 
wherein the production parameter course view for each of the predefined production parameters in each case comprises a course curve associated with the respective production parameter (page 1, paragraph 13: During the operation of the machine, process data are detected. Corresponding actual curves are displayed on the basis of the process data and compared with the simulated and calculated actual curves; page 2, paragraph 7: FIG. 4 shows an embodiment of the invention with respect 
However, Grieb does not explicitly teach wherein the production parameter course view for each of the predefined production parameters graphically represents the respective current production parameter value, and wherein the production parameter course view and the alternative view are configured such that the alternative view is displayed when the alternative view is activated in such a way that the alternative view only partially covers the production parameter course view and a first section of the production parameter course view is displayed with the graphic representations of the current production parameter values of the predefined production parameters, wherein each of the course curves in each case graphically represents the course of the production parameter associated with the respective course curve and wherein each of the course curves in the first section of the production parameter course view represents a current production parameter value of the production parameter associated with the respective course curve.
Hickle teaches wherein the production parameter course view for each of the predefined production parameters (graphs representing data for hemodynamic/cardiovascular 84, oxygenation 86, respiratory ventilation 88, drug levels 
The prior art of Grieb contained a “base” process of displaying graphical course view of each of the parameters of a system for a previous time period upon which the claimed invention of graphically displaying the respective current parameter value can be seen as an “improvement”.
Hickle contains a “comparable” process of graphically displaying the current line for each parameters of the system representing the current value for each parameter (fig. 5, fig. 12, [0081] and [0101]) that has been improved in the same way as the claimed invention.
Therefore, Hickle’s known “improvement” could have been applied in the same way to the “base” process of Grieb and the results would have been predictable and the 
van Weele teaches wherein the production parameter course view (fig. 22 and col. 37 lines 1-10: line graph 212 as shown in fig. 22 displaying trend lines 214, 216, and 218) and the alternative view (fig. 22 and col. 37 lines 27-40: color box pop-up menu appears superimposed over the line graph 212, at 248) are configured such that the alternative view is displayed when the alternative view is activated (fig. 22 and col. 37 lines 27-40: The system also preferably includes a trend line color box pop-up menu 246 which may be activated by clicking on the color box for a particular variable’s trend line within one of the line graphs in a trend window 42, 202. When activated, the color pop-up box menu appears superimposed over the line graph 212, at 248 and preferably includes commands which allow for viewing and modifying the parameters associated with the trended variables. These commands typically include a “Show Details” command which invokes a dialog box that presents information relating to a particular value, the units of measurement for this variable, the current setting for the 100% reading on the Y-scale for this variable, and the current setting for the 0% reading on the Y-scale for this variables) in such a way that the alternative view only partially covers the production parameter course view (fig. 22 shows the color box pop-up menu 
wherein each of the course curves in each case graphically represents the course of the production parameter associated with the respective course curve (col. 36 lines 27-31: The Flowsheet-Dependent Trend Window 42 preferably displays three predefined line graphs 196, 198, and 200, each displaying the trends of up to six PCC variables as time-correlated data point primitives in each line graph (trend lines) such as at 214, 216, and 218; col. 37 lines 1-4: Referring to fig. 22, a typical line graph 212 includes up to six trend lines (three are shown at 214, 216, and 218) corresponding to digital or analog time-correlated data point primitives (or variables)) and wherein each of the course curves (trend lines 214, 216 and 218, fig. 22) in the first section of the production parameter course view (the section displaying the value ruler 226 as shown 
The prior art of Grieb and Hickle contained a “base” process of displaying graphical course view of each of the parameters of a system for a previous time period and the respective current production parameter value, and displaying an alternative view upon clicking a soft-key 22 upon which the claimed invention of graphically displaying the alternative view partially overlaid on the production parameter course view can be seen as an “improvement”.
van Weele contains a “comparable” process of graphically displaying the parameter production course view (fig. 22: displaying trend lines 214, 216 and 218) and upon activating an alternative view (col. 37 lines 27-41), displaying the alternative view (fig. 22: color box pop-up menu 246 presenting details at 248) partially covering the 
Therefore, van Weele’s known “improvement” could have been applied in the same way to the “base” process of Grieb and Hickle and the results would have been predictable and the resulted in graphically displaying an alternative view partially covering main view of the production parameter course. Moreover, both Grieb and Hickle, and van Weele uses and discloses similar system functionality (i.e. graphically displaying values for a plurality of variables) so that the combination is more easily implemented. Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Grieb teaches displaying or causing to display the alternative view as part of the graphic user surface (fig. 8 displays an alternative view where a digital representation of the cylinder temperature is displayed on the display screen; actuating the soft key 22 in fig. 7 gives the view of the display screen as shown in fig. 8; page 2, paragraph 13: By actuating the soft key 22, the user receives the display of FIG. 8, i.e. a digital representation of the cylinder temperature).
Regarding claim 3, Grieb teaches the alternative view is only displayed as part of the user surface when it is activated (fig. 8 displays an alternative view where a digital representation of the cylinder temperature is displayed on the display screen; actuating the soft key 22 in fig. 7 gives the view of the display screen as shown in fig. 8; page 2, paragraph 13: By actuating the soft key 22, the user receives the display of FIG. 8, i.e. a digital representation of the cylinder temperature).
Regarding claim 4, Grieb teaches displaying or causing to display at least one of the production parameter course view (display screen as shown in fig. 4 displaying curves of various parameters; page 1, paragraph 13: During the operation of the machine, process data are detected. Corresponding actual curves are displayed on the basis of the process data and compared with the simulated and calculated actual curves; page 2, paragraph 7: FIG. 4 shows an embodiment of the invention with respect to an injection molding machine. The curves shown on the control surface relate to the tool, assembly, injection, cooling, ejection and the core flues 1 and 2 of the injection molding machine in each case via an injection molding cycle of the machine — shown in the example under consideration — of 20 seconds. The curve courses shown are simulated curve courses which are determined by a machine model on the basis of starting values of a parameter set).
Moreover, van Weele teaches displaying or causing to display at least one of the production parameter course view (displaying trend lines 214, 216, and 218 of line graph 212 as shown in fig. 22) or the first section of the production parameter course view as part of the graphic user surface (the section displaying the value ruler 226 as shown in fig. 22 that is not covered by the superimposed color box pop-up menu at 248 corresponds to the first section of line graph 212). Please refer to the rejection of claim 1 for motivation to combine van Weele with Grieb.
Regarding claim 5, Grieb does not explicitly teach at least the first section of the production parameter course view is displayed permanently as part of the user surface.
van Weele teaches at least the first section (the section displaying the value ruler 226 as shown in fig. 22 that is not covered by the superimposed color box pop-up menu 
Regarding claim 6, Grieb does not explicitly teach the first section of the production parameter course view is located outside the center of the graphic user surface.
van Weele teaches the first section of the production parameter course view is located on the graphic user surface (fig. 22). However, it would have been prima facie obvious for the first section of the production parameter course view to be located either inside, outside, or at the center of the graphic user surface. Whether the first section of the production parameter course view is located outside or inside or at the center of the graphic user surface is solely a matter of aesthetic design choice, and would not be sufficient to distinguish over the prior art. See MPEP 2144.04.
Regarding claim 7, Grieb teaches the production parameter course view extends at least in a direction from a side delimitation of the graph user surface (as shown in fig. 4, the course curves displayed on the display screen extends from the direction to the left side of the GUI to the direction to the right side of the GUI) to an opposing side delimitation of the graphic user surface (as shown in fig. 4, the course curves displayed 
However, Grieb does not explicitly teach wherein the alternative view extends at least in a direction from a side delimitation of the graphic user surface to the first section of the production parameter course view.
van Weele teaches wherein the alternative view (color box pop-up menu at 248 superimposing the trend lines 214, 216, and 218 of line graph 212 as displayed in fig. 22) extends at least in a direction from a side delimitation of the graphic user surface (as shown in fig. 22, color box pop-up menu at 248 extends from the direction to the left side of the line graph 212 to the section displaying the value ruler 226) to the first section of the production parameter course view (the section displaying the value ruler 226 as shown in fig. 22 that is not covered by the superimposed color box pop-up menu at 248 corresponds to the first section of line graph 212; as shown in fig. 22, color box pop-up menu at 248 extends from the direction to the left side of the line graph 212 to the section displaying the value ruler 226). Please refer to the rejection of claim 1 for motivation to combine van Weele with Grieb.
 Regarding claim 9, Grieb teaches at least one of obtaining or holding available production parameter information of the packaging system (page 2, paragraph 3: The parameter memory 12 is used to store the starting value of the parameter as well as the current parameter value; page 2, paragraph 4: The electronic system communicates via a program component 14 for retrieving the parameter from the parameter memory 12), wherein the production parameter information for the predefined production parameters of the packaging system in each case represents a course (the actual measured curve Akt is corresponds to machine parameter values in the previous time period).
Regarding claim 11, Grieb teaches each of the course curves is at least partially formed by a line or curve diagram (fig. 4).
Regarding claim 12, Grieb teaches wherein the graphic user surface comprises at least one of a user input interface to activate the alternative view (soft key 22, fig. 7; actuating the soft key 22 in fig. 7 gives the view of the display screen as shown in fig. 8; page 2, paragraph 13: By actuating the soft key 22, the user receives the display of FIG. 8, i.e. a digital representation of the cylinder temperature), to predefine or adjust the predefined production parameters (fig. 4, fig. 5; page 2 paragraph 9: If the user actuates the soft key 20, which is assigned to the core train 1 (see FIG. it receives the representation of FIG. 5 with an input window 21. The input window 21 shows the parameters relating to the curve "Kernzug 1", namely the time of the start of the starting and the point in time of the start of driving in seconds of the cycle. By operating the soft keys 22, the user can select one or both of the "Start Start" and "Start Start" parameters 
Claim 13 is similar in scope to claim 1, and therefore the examiner provides similar rationale to reject claim 13. Moreover, van Weele teaches a computer readable storage medium (col. 2 lines 12-17).
Claims 14 and 16-24 are similar in scope to claims 1-7, 9, and 11-12, respectively, and therefore the examiner provides similar rationale to reject claims 14 and 16-24. Moreover, Grieb teaches a computer comprising a processor and a memory (page 1 paragraph 11: A machine model stored in a corresponding computer is used for simulation; memory is described on page 2 paragraphs 3-5). Further, van Weele teaches a computer readable storage medium (col. 2 lines 12-17).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455.  The examiner can normally be reached on Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JWALANT AMIN/Primary Examiner, Art Unit 2612